Citation Nr: 1217386	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-20 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for squamous cell carcinoma, right neck, to include as secondary to inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In February 2010, the RO issued a rating decision granting service connection for peripheral neuropathy of the right and left lower extremities, secondary to diabetes mellitus, type II, which had previously been on appeal after being denied by the RO's November 2006 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to these disabilities, those matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issues on appeal are REMANDED to the RO via the Appeals Management Center AMC in Washington, DC.  


REMAND

The Veteran is seeking service connection for hypertension, to include as secondary to his service-connected diabetes mellitus, type II.  He also contends that service connection is warranted for squamous cell carcinoma, right neck, to include as secondary to inservice exposure to herbicides.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A.  Additional Post Service Treatment Records Available

A January 2004 VA treatment report noted that the Veteran had been diagnosed with new onset diabetes mellitus.  The treatment report also noted that the Veteran had previously been diagnosed with hypertension.  Earlier treatment records documenting the Veteran's initial diagnosis of hypertension are not in the claims folder.

An August 2006 VA hospitalization report noted that the Veteran underwent a right modified radical neck dissection and panendoscopy for squamous cell carcinoma of the right neck.  The report noted that the Veteran had undergone a "PET scan" prior to his admission, and that it "did reveal a primary lesion."  The referenced PET scan is not found in the claims folder, and the location of the primary source of the Veteran's squamous cell carcinoma is pertinent to his claim.

Accordingly, the RO must, with the assistance of the Veteran, attempt to obtain these identified records, as well as the Veteran's updated treatment records since September 2009.  38 C.F.R. § 3.159(c)(4)(i).

B.  Hypertension 

In March 2006, the Veteran underwent a VA examination for diabetes mellitus.  Following a physical examination, the report listed diagnoses of diabetes mellitus, type II, and hypertension.  The VA examiner then opined that the Veteran's diabetes mellitus, type II, did not "cause" any complications.  In support of this opinion, the VA examiner noted that Veteran had essential hypertension, and that this condition had developed before his diabetes mellitus, type II.

Since the March 2006 examination, the RO has granted service connection for bilateral peripheral neuropathy of the lower extremities, secondary to the Veteran's diabetes mellitus, type II.  Thus, the Veteran's diabetes mellitus, type II, has worsened since the above opinion was provided, and further consideration of the etiology of the Veteran's current hypertension is required.  

The Veteran must be scheduled for the appropriate examination to determine whether his hypertension was caused or aggravated by his military service; and if not, whether it has been caused or aggravated (i.e., increased in severity beyond the natural progress of the condition) by his service-connected diabetes mellitus, type II.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  

C.  Squamous Cell Carcinoma of the Right Neck

The Veteran has submitted internet articles indicating that exposure to chemicals, such as arsenic and Agent Orange, increases the risks of developing squamous cell carcinoma.  The Veteran also argues that his squamous cell carcinoma of the right neck should be granted service connection on a presumptive basis due to his inservice exposure to herbicides.  Specifically, 38 C.F.R. § 3.309(e) provides a presumption of service connection for respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea) when there is inservice exposure to herbicides.

Remand is required for provision of a VA examination and obtaining of a medical opinion regarding a nexus between squamous cell carcinoma of the right neck and herbicide exposure.  38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical providers who have treated him for hypertension and for squamous cell carcinoma.  Records for all treatment not already of record must be sought, and all attempts to secure this evidence must be documented in the claims file by the RO.  

Regardless of the Veteran's response, the RO must obtain all of the Veteran's VA treatment records, from January 2001 through August 16, 2006; and since September 2009, from the VA medical center in Shreveport, Louisiana.  The Board is particularly interested in obtaining records relating to the Veteran's initial diagnosis of hypertension; the report of a PET scan performed on the Veteran sometime between July 2006 and August 2006; and treatment records since September 2009.

If any identified records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Schedule the Veteran for a VA examination to address the etiology of his current hypertension.  The claims folder, a copy of this remand, and any relevant medical records must be made available to the examiner for review in conjunction with the examination.  A complete rationale must be provided for any opinion expressed.

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's hypertension either began during or was otherwise caused by his military service.  

If the examiner finds that this is less likely than not, the examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension has been aggravated (i.e., the underlying disease increased in severity beyond its natural progression) by his service-connected diabetes mellitus, type II.  

In answering these questions, the examiner is to consider the Veteran's recollections concerning his having been diagnosed with hypertension.  

3.  Schedule the Veteran for the appropriate VA examination to provide an etiological opinion concerning the Veteran's squamous cell carcinoma, right neck.  The claims file must be reviewed in conjunction with the examination.  

The examiner is to opine as to whether it is at least as likely as not that squamous cell carcinoma is related to in-service exposure to herbicides in Vietnam.  The examiner should discuss fully all risk factors for cancer (to include smoking) in rendering the opinion.  

The examiner should also indicate whether the Veteran's squamous cell carcinoma, right neck, is a respiratory cancer (cancer of the lung, bronchus, larynx, or trachea) as used in 38 C.F.R. § 3.309(e).

A full and complete rationale, with supporting data, is required.  General statements regarding the carcinogenic effects of herbicides are not sufficient; specific findings, studies, or data regarding a link between the diagnosed cancer and herbicide exposure is required, in light of official determinations by the Secretary that not all cancers or body systems show a positive association to herbicide exposure.  Findings of a definite or unequivocal link are not required.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claims.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and included in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

5.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.

6.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, readjudicate the issues on appeal 

If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


